[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-14660                ELEVENTH CIRCUIT
                                                               APRIL 21, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                    D. C. Docket No. 06-80184-CR-DTKH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

DWAINE EASON,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (April 21, 2009)

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     On June 15, 2007, the district court sentenced Dwaine Eason on a plea of
guilty to possession of a semi-automatic pistol and ammunition, in violation of 18

U.S.C. § § 922(g)(1) and 924(a)(2), to a prison term of 72 months. In July 2008,

Eason, proceeding pro se, filed a “nunc pro tunc motion based on defendant's

‘actual innocence’ of the illegal sentence enhancement pursuant to U.S.S.G.

§ 2K2.1(a)(4).” Eason did not appeal his sentence.1 The district court summarily

denied his motion. He now appeals the denial.

       At sentencing, the district court enhanced Eason’s base offense level because

it determined that his prior conviction for carrying a concealed weapon constituted

a crime of violence. He claims that the court erred in doing so because, after our

decision in United States v. Archer, 531 F.3d 1347 (11th Cir. 2008), carrying a

concealed weapon does not constitute a violent felony for sentencing purposes.

Eason argues that he is “actually innocent” of the “illegal sentencing enhancement”

he received, and requests that we remand his case for resentencing.

       “Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and will, therefore, be liberally construed.” Hughes v. Lott, 350 F.3d

1157, 1160 (11th Cir. 2003) (quotation omitted). Consequently, we construe

Eason’s motion as a request for relief under 18 U.S.C. § 3582(c) and Federal Rule

of Criminal Procedure 35.


       1
           A motion to vacate his sentence pursuant to 28 U.S.C. § 2255 is presently pending in
the district court.

                                                2
      A district court may not modify a defendant’s sentence except in limited

circumstances, which are set forth in 18 U.S.C. § 3582(c). United States v. James,

548 F.3d 983, 984 (11th Cir. 2008) (addressing a § 3582(c)(2) motion). Section

3582(c) provides, in pertinent part:

       (c) Modification of an imposed term of imprisonment. — The court
       may not modify
           a term of imprisonment once it has been imposed except that —

              (1) in any case —

                    (A)    the court, upon motion of the Director of the
                           Bureau of Prisons, may reduce the term of
                           imprisonment (and may impose a term of
                           probation or supervised release with or without
                           conditions that does not exceed the unserved
                           portion of the original term of imprisonment),
                           after considering the factors set forth in section
                           3553(a) to the extent that they are applicable . . . .

                    (B)    the court may modify an imposed term of
                           imprisonment to the extent otherwise expressly
                           permitted by statute or by Rule 35 of the Federal
                           Rules of Criminal Procedure; and

              (2)   in the case of a defendant who has been sentenced to a
                    term of imprisonment based on a sentencing range that
                    has subsequently been lowered by the Sentencing
                    Commission pursuant to 28 U.S.C. 994(o), upon motion
                    of the defendant or the Director of the Bureau of
                    Prisons, or on its own motion, the court may reduce the
                    term of imprisonment, after considering the factors set
                    forth in section 3553(a) to the extent that they are
                    applicable, if such a reduction is consistent with
                    applicable policy statements issued by the Sentencing

                                           3
                       Commission.

18 U.S.C. § 3582(c).

      In addition, Rule 35 provides, in pertinent part:

             (a)       Correcting Clear Error. Within 7 days after sentencing,
                       the court may correct a sentence that resulted from
                       arithmetical, technical, or other clear error.

             (b)       Reducing a Sentence for Substantial Assistance.

             (1)       In General. Upon the government’s motion made within
                       one year of sentencing, the court may reduce a sentence if
                       the defendant, after sentencing, provided substantial
                       assistance in investigating or prosecuting another person.

             (2)       Later Motion. Upon the government’s motion made more
                       than one year after sentencing, the court may reduce a
                       sentence if the defendant's substantial assistance involved:

                             (A)    information not known to the defendant until
                                    one year or more after sentencing;

                             (B)    information provided by the defendant to the
                                    government within one year of sentencing, but
                                    which did not become useful to the
                                    government until more than one year after
                                    sentencing; or

                             (C)    information the usefulness of which could not
                                    reasonably have been anticipated by the
                                    defendant until more than one year after
                                    sentencing and which was promptly provided
                                    to the government after its usefulness was
                                    reasonably apparent to the defendant.

Fed. R. Crim. P. 35.

                                             4
      Eason does not qualify for relief under § 3582(c) and Rule 35. The district

court’s judgment is therefore

      AFFIRMED.




                                         5